02-10-502-CR
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO.  02-10-00502-CR
                                                
 



Rachel Fleming


 


APPELLANT




 
V.
 




The State of Texas


 


STATE 



 
 
------------
 
FROM CRIMINAL DISTRICT Court NO. 2 OF
TARRANT COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
----------
          We
have considered appellant’s AMotion To Dismiss Appeal.@ 
The motion complies with rule 42.2(a) of the rules of appellate procedure. 
Tex. R. App. P. 42.2(a). 
No decision of this court having been delivered before we received this motion,
we grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.2(a), 43.2(f).
 
                                                                   PER
CURIAM
 
PANEL:  LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.
 
DO NOT PUBLISH
Tex. R. App.
P. 47.2(b)
                                                              
DELIVERED: 
April 21, 2011




[1]See Tex. R. App. P. 47.4.